1    Carole M. Pope, SBN 122816
     The Law Office of Carole M. Pope
2
     a professional corporation
3    301 Flint Street
     Reno, NV 89501
4    Telephone: (775) 337-0773
     Facsimile: (775) 337-0778
5    Attorney Defendant,
     CHRISTINE LEORA BAILEY
6

7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
                                        SACRAMENTO DIVISION
10

11    GREAT AMERICAN LIFE INSURANCE
      COMPANY, a corporation,
12

13                 Plaintiff-in-Interpleader,

14    vs.                                        CASE NO:     2:18-CV-02783-MCE-KJN

15    SAUNDRA LEE BROWN-KINGSTON, an
      individual; CHRISTINE LEORA BAILEY,
16
      an individual; and DOES 1 through 10,
17    inclusive,

18               Defendants-in-Interpleader.
      _______________________________/
19

20    AND RELATED CROSS-CLAIM
      ________________________________/
21

22
               STIPULATION FOR EXTENSION TO EXTEND DISCOVERY DEADLINE
23                                (SECOND REQUEST)
24
            It is hereby stipulated and agreed by and between Defendant/Cross-Claimant, Christine
25
     Leora Bailey, through her attorney Carole M. Pope, Esq., and Defendant/Cross-Defendant,
26

27
                                                   1
28
1    Saundra Lee Brown-Kingston, through her attorneys, Paul N. Phillips, Esq. and Michael James
2
     Hoover, Esq., as follows:
3
           1. That the Joint Discovery Plan and Scheduling Order filed on January 10, 2019, sets a
4
              deadline to close discovery on or before October 16, 2019; and
5
           2. That a Stipulation and Order for Extension to Extend Discovery Deadline was ordered
6

7             by the Court on October 15, 2019, extending the deadline to close discovery on or

8             before November 15, 2019; and

9          3. That the parties agree on a second extension to close discovery for a period of thirty
10
              (32) days to and including December 17, 2019.
11
              This second extension is requested to allow sufficient time to conduct the depositions of
12
     Christine Leora Bailey and Saundra Lee Brown-Kingston, which is presently scheduled for
13
     ///
14
     ///
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
                                                       2
28
1    December 10, 2019, that was delayed due to scheduling issues. This is the last request for an
2    extension, barring unforeseen circumstances. The extension is not requested for purposes of
3    delay.
4             DATED this 7th day of November, 2019.
5
     The law office of Carole M. Pope,                 Phillips Law Office
6    a professional corporation

7                                                      By /s/ Paul N. Phillips, Esq.
     By /s/ Carole M. Pope, Esq.                       Paul N. Phillips, Esq.(SBN 128197)
8    Carole M. Pope, Esq. (SBN 122816)                 1024 Iron Point Road
     301 Flint Street                                  Folsom, CA 95630
9
     Reno, NV 89501
10                                                     Attorney for Defendant/Cross-Defendant,
     Attorney for Defendant/Cross-Claimant,            SAUNDRA LEE BROWN-
11   CHRISTINE LEORA BAILEY                            KINGSTON
                                                       INTERPLEADER LAW, LLC
12

13
                                                       By /s/ Michael James Hoover, Esq.
14                                                     Michael James Hoover, Esq.
                                                       (Pro Hac Vice Counsel)
15                                                     9015 Bluebonnet Boulevard
                                                       Baton Rouge, LA 70810
16                                                     225-246-8706
17
                                                       Attorney for Defendant/Cross-Defendant,
18                                                     SAUNDRA LEE BROWN-
                                                       KINGSTON
19

20

21

22

23

24

25

26

27
                                                   3
28
1                                              ORDER
2
           Pursuant to the parties’ Stipulation (Second Request) and for good cause and adequate
3
     showing appearing, IT IS HEREBY ORDERED that the parties are granted leave to extend the
4
     deadline to close discovery to December 17, 2019, as stated above.
5
           IT IS SO ORDERED.
6

7    DATED: November 13, 2019

8

9

10                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
11
                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
